DECISION
The application of the above-named defendant for a review of the sentence of ten years, imposed on December 13th, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears-proper and sufficiently lenient in that defendant was convicted of first degree burglary punishable by not less than 1 nor more than 15 years imprisonment., yet was originally given but a 10 year-suspended sentence despite a prior felony conviction, which suspended sentence was not revoked until after two violations and then credited! with 1 year, 14 days, making defendant eligible for parole consideration in August, 1970, after being received December 16, 1968. We-thank Charles E. Petaja, Esq., of the University Defenders for his assistance to the ■ Defendant in this case.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.